UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT Commission file number: 0-52953 QUANTUM MATERIALS CORP. (Exact name of small business issuer as specified in its charter) Nevada 20-8195578 20-8195578 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) (IRS Employer Identification No.) 3055 Hunter Road San Marcos, TX 78666 (Address of principal executive offices) 214-701-8779 (Registrant's telephone number) Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted pursuant to Rule 405 of Regulation S-T during the 12 preceding months (or such shorter period that the registrant was required to submit and post such file). Yes [X]No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X]. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of ‘‘accelerated filer and large accelerated filer’’ in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [ ] Accelerated Filer[ ] Accelerated Filer[ ] Smaller Reporting Company [X] As of October 31, 2013, the issuer had 195,338,006 shares of common stock, $0.001 par value per share outstanding ("Common Stock"). 1 Explanatory Note The sole purpose of this Amendment to the Registrant’s Quarterly Report on Form 10-Q for the period ended September 30, 2013 (the “10-Q”), is to furnish the Interactive Data File exhibits required by Item 601(b)(101) of Regulation S-K. No other changes have been made to the 10-Q, and this Amendment has not been updated to reflect events occurring subsequent to the filing of the 10-Q. 2 ITEM 6.EXHIBITS: Rule 13a-14(a) Certification – Principal Executive Officer * Rule 13a-14(a) Certification – Principal Financial Officer * Section 1350 Certification – Principal Executive Officer * Section 1350 Certification – Principal Financial Officer * 101.INS XBRL Instance Document,XBRL Taxonomy Extension Schema (1) 101.SCH Document, XBRL Taxonomy Extension (1) 101.CAL Calculation Linkbase, XBRL Taxonomy Extension Definition (1) 101.DEF Linkbase,XBRL Taxonomy Extension Labels (1) 101.LAB Linkbase, XBRL Taxonomy Extension (1) 101.PRE Presentation Linkbase (1) * Previously Filed. (1) Filed herewith. 3 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. QUANTUM MATERIALS CORP. November 18, 2013 By: /s/Stephen Squires Stephen Squires, Principal Executive Officer November 18, 2013 By: /s/Chris Benjamin Chris Benjamin, Principal Financial Officer 4
